Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Rejection of limitations in claim 12 (cancelled 05/18/2022 and added to claim 1) has been withdrawn in response to amended specification. 

Applicant’s arguments, filed 05/18/2022, with respect to claim 1 have been fully considered and are persuasive.  
Examiner’s Statement of Reasons for Allowance
Chang alone or in combination with Graham or Stackoverflow does not teach all limitations of claim 1, specifically:

“an eigenmatrix (E) based on a basic matrix (F) and a camera internal parameter matrix (K) obtained through camera calibration, wherein a relationship between the eigenmatrix and the basic matrix is E = KTFK”.

Furthermore, no art was found in further search that teaches or suggests or renders obvious the
above limitations in combination with the other elements of the claim. Therefore, claim 1 is deemed novel and 103 rejection set forth in previous office action has been withdrawn.

Claims 13 and 17 recite same limitations as of claim 1, hence are also deemed novel.
Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.
Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664